Filed 8/26/16 P. v. Wilson CA4/1
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                       COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                     DIVISION ONE

                                             STATE OF CALIFORNIA



THE PEOPLE,                                                        D069709

         Plaintiff and Respondent,
                                                                   (Super. Ct. No. SCD260631)
         v.

RONZELL WILSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David M.

Rubin, Judge. Affirmed.

      Kristen Owen, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for the Plaintiff and Respondent.


         Ronzell Wilson appeals after a jury found him guilty of possessing an assault

weapon (Pen. Code, § 30605, subd. (a)) and the misdemeanor crime of having a

concealed firearm in a vehicle (Pen. Code, § 25400, subd. (a)(3)). The trial court placed

Wilson on three years of formal probation and committed him to 90 days in jail. The
court imposed various fines and fees and awarded 13 days of credit. Among other

conditions of probation, the court ordered Wilson not to install kill switches on any

electronic devices, and not to erase any social media accounts while on probation.

       Wilson's court-appointed counsel has filed a brief raising no issues, but seeking

our independent review of the record pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders). We affirm the

judgment.

                               FACTUAL BACKGROUND

       On an evening in January 2015, San Diego Police Officer Richard Hinds was

dispatched to a particular location after police received a report of shots being fired in the

area. When Officer Hinds arrived at the scene, he saw several other officers and a police

helicopter overhead. The police helicopter directed Officer Hinds's attention to a dark-

colored SUV exiting an apartment complex. Officer Hinds, observing that the front

windows of the SUV were tinted, flagged the vehicle over, and the driver stopped. The

rear windows of the SUV "had a really dark tint" that impaired Officer Hinds's ability to

see the occupants.

       San Diego Police Officer Jennifer Severson obtained the driver's consent to search

the SUV. Because of the "shots fired" nature of the call, the officers had the occupants

leave the SUV one at a time. There was a female in the driver's seat, a male in the front

passenger seat, two males in the second row, and Wilson was alone in the third row.

       Officer Severson assisted Wilson exit the SUV. Wilson had a black bag across his

shoulder, which Officer Severson had him leave on the seat. Officer Severson climbed


                                              2
into the third row so that she could search the seating area. When she moved the bag

Wilson had left on the seat, the barrel of a gun came out of the bag. At that point, she

stopped searching, told her sergeant what she found, and alerted the other officers to put

handcuffs on everyone. The gun had an extended 40 round magazine attached to it that

contained 37 bullets. Gunshot residue testing on the five people in the SUV revealed a

unique particle associated with gunshot residue in the sample from Wilson, but no residue

on the other vehicle occupants. Wilson testified and denied that the black bag containing

the gun belonged to him.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. She presented no argument for reversal, but identified the following

issues that "might arguably support the appeal" (Anders, supra, 386 U.S. at p. 744)

whether: (1) sufficient evidence supported the jury's convictions; (2) trial counsel

provided ineffective assistance of counsel for failing to object to the jury being able to

handle and manipulate the gun and magazine during deliberations; and (3) the electronic

search conditions of probation were unconstitutionally overbroad and vague. We offered

defendant the opportunity to file a brief on his own behalf, and he has not responded.

       Our independent review of the record pursuant to Wende, supra, 25 Cal.3d 436

and Anders, supra, 386 U.S. 738, including the issues referred to by appellate counsel,

has disclosed no reasonably arguable appellate issues. Competent counsel has

represented Wilson on this appeal.




                                              3
                                  DISPOSITION

     The judgment (order granting formal probation) is affirmed.



                                                                   MCCONNELL, P. J.

WE CONCUR:



HALLER, J.



O'ROURKE, J.




                                         4